Exhibit 10.31

Execution Version

 

 

EMPLOYMENT AGREEMENT

(“Agreement”)

- by and between -

WYNN LAS VEGAS, LLC

(“Employer”)

- and -

Marilyn Winn Spiegel

(“Employee”)

 

 

DATED:        November 8th, 2010

 

 



--------------------------------------------------------------------------------

Execution Version

 

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 8th
day of November 2010, by and between WYNN LAS VEGAS, LLC (“Employer”) and
MARILYN WINN SPIEGEL (“Employee”).

W I T N E S S E T H:

WHEREAS, Employer is a limited liability company duly organized and existing
under the laws of the State of Nevada, maintains its principal place of business
at 3131 Las Vegas Boulevard South, Las Vegas, Nevada 89109, and is engaged in
the business of developing, owning and operating a casino resort at such place
of business; and,

WHEREAS, Employer is a wholly-owned subsidiary of Wynn Resorts, Limited, a
corporation duly organized and existing under the laws of the State of Nevada
(“WRL”); and

WHEREAS, in furtherance of its business, Employer has need of qualified,
experienced personnel; and,

WHEREAS, Employee is an adult individual residing in Las Vegas, NV; and,

WHEREAS, Employer is willing to employ Employee, and Employee is desirous of
accepting employment from Employer under the terms and pursuant to the
conditions set forth herein;

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:

1. DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them, unless a different
meaning clearly appears from the context:

(a) “Affiliate” – means with respect to a specified Person, any other Person who
or which is (i) directly or indirectly controlling, controlled by or under
common control with the specified Person, or (ii) any member, director, officer
or manager of the specified Person. For purposes of this definition only,
“control”, “controlling” and “controlled” mean the right to exercise, directly
or indirectly, more than fifty percent (50%) of the voting power of the
stockholders, members or owners and, with respect to any individual,
partnership, trust or other entity or association, the possession,



--------------------------------------------------------------------------------

directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity. For purposes hereof, “Person”
shall mean an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture or other entity of whatever nature.

(b) “Anniversary” – means each anniversary date of the Effective Date during the
Term (as defined in Section 5 hereof).

(c) “Cause” – means

(i) the willful destruction by Employee of the property of Employer or an
Affiliate having a material value to Employer or such Affiliate;

(ii) fraud, embezzlement, theft, or comparable dishonest activity committed by
Employee (excluding acts involving a de minimis dollar value and not related to
Employer or an Affiliate);

(iii) Employee’s conviction of or entering a plea of guilty or nolo contendere
to any crime constituting a felony or any misdemeanor involving fraud,
dishonesty or moral turpitude (excluding acts involving a de minimis dollar
value and not related to Employer or an Affiliate);

(iv) Employee’s breach, neglect, refusal, or failure to materially discharge her
duties (other than due to physical or mental illness) commensurate with her
title and function, or Employee’s failure to comply with the lawful directions
of Employer’s Board of Directors, that is not cured within fifteen (15) days
after Employee has received written notice thereof from the Board;

(v) a willful and knowing material misrepresentation to Employer’s Board of
Directors;

(vi) a willful violation of a material policy of Employer, which does or could
result in material harm to Employer or to Employer’s reputation; or

(vii) Employee’s material violation of a statutory or common law duty of loyalty
or fiduciary duty to Employer,

provided, however, that Employee’s disability due to illness or accident or any
other mental or physical incapacity shall not constitute “Cause” as defined
herein.

 

2



--------------------------------------------------------------------------------

(d) “Change of Control” “ – means the occurrence, after the Effective Date, of
any of the following events:

(i) any “Person” or “Group” (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder), excluding any Excluded Stockholder, is or
becomes the “Beneficial Owner” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of WRL, Employer,
or of any entity resulting from a merger or consolidation involving WRL or
Employer, representing more than fifty percent (50%) of the combined voting
power of the then outstanding securities of WRL, Employer or such entity;

(ii) the individuals who, as of the Effective Date, are members of WLR’s Board
of Directors (the “Existing Directors”) cease, for any reason, to constitute
more than fifty percent (50%) of the number of authorized directors of WRL as
determined in the manner prescribed in WRL’s Articles of Incorporation and
Bylaws; provided, however, that if the election, or nomination for election, by
WRL’s stockholders of any new director was approved by a vote of at least fifty
percent (50%) of the Existing Directors, such new director shall be considered
an Existing Director; provided further, however, that no individual shall be
considered an Existing Director if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies by or on behalf of anyone other than the Board (a “Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

(iii) the consummation of (x) a merger, consolidation or reorganization to which
WRL or Employer is a party, whether or not WRL or Employer is the Person
surviving or resulting therefrom, or (y) a sale, assignment, lease, conveyance
or other disposition of all or substantially all of the assets of WRL or
Employer, in one transaction or a series of related transactions, to any Person
other than WRL or Employer, where any such transaction or series of related
transactions as is referred to in clause (x) or clause (y) above in this
subparagraph (iii) (singly or collectively, a

 

3



--------------------------------------------------------------------------------

“Transaction”) does not otherwise result in a “Change in Control” pursuant to
subparagraph (i) of this definition of “Change in Control”; provided, however,
that no such Transaction shall constitute a “Change in Control” under this
subparagraph (iii) if the Persons who were the stockholders of WRL or Employer
immediately before the consummation of such Transaction are the Beneficial
Owners, immediately following the consummation of such Transaction, of fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Person surviving or resulting from any merger,
consolidation or reorganization referred to in clause (x) above in this
subparagraph (iii) or the Person to whom the assets of WRL or Employer are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (iii), in
substantially the same proportions in which such Beneficial Owners held voting
stock in WRL or Employer immediately before such Transaction.

For purposes of the foregoing definition of “Change in Control,” the term
“Excluded Stockholder” means Stephen A. Wynn, the spouse, ex-spouse, siblings,
children, grandchildren or great grandchildren of Stephen A. Wynn, any trust
primarily for the benefit of the foregoing persons, or any Affiliate of any of
the foregoing persons.

(e) “Complete Disability” – means the inability of Employee, due to illness or
accident or other mental or physical incapacity, to perform (with reasonable
accommodation) Employee’s obligations under this Agreement for a period as
defined by Employer’s disability plan or plans.

(f) “Confidential Information” – means any information that is possessed or
developed by or for Employer or its Affiliate and which relates to the
Employer’s or Affiliate’s existing or potential business or technology, which is
not generally known to the public or to persons engaged in business similar to
that conducted or contemplated by Employer or Affiliate, or which Employer or
Affiliate seeks to protect from disclosure to its existing or potential
competitors or others, and includes without limitation know how, business and
technical plans, strategies, existing and proposed bids, costs, technical
developments, purchasing history, existing and proposed research projects,
copyrights, inventions, patents, intellectual property, data, process, process
parameters, methods, practices, products, product design information, research
and development data, financial records, operational manuals, pricing and price
lists, computer programs and information stored or developed for use in or with
computers, customer information, customer lists, supplier lists, marketing
plans, financial information, financial or business

 

4



--------------------------------------------------------------------------------

projections, and all other compilations of information which relate to the
business of Employer or Affiliate, and any other proprietary material of
Employer or Affiliate, which have not been released to the general public.
Confidential Information also includes information received by Employer or any
of its Affiliates from others that the Employer or Affiliate has an obligation
to treat as confidential. Notwithstanding anything to the contrary contained
herein, the term “Confidential Information” shall not include information, data,
analyses, documents, compilations or materials that (i) are when furnished or
thereafter become available to the public other than as a result of a disclosure
by Employee, (ii) are already in the possession of or become available to
Employee from a source other than Employer or its Affiliates, or (iii) Employee
demonstrates have been independently developed without a violation of this
Agreement.

(g) “Effective Date” – means December 1, 2010.

(h) “Good Reason” – means the occurrence, on or after the occurrence of a Change
in Control, of any of the following (except with Employee’s written consent or
resulting from an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by Employer or its Affiliate promptly after
receipt of notice thereof from Employee):

 

  (i) Employer or an Affiliate reduces Employee’s Base Salary (as defined in
Subsection 7(a) below);

 

  (ii) Employer or any of its Affiliates discontinues its bonus plan in which
Employee participates as in effect immediately before the Change in Control
without immediately replacing such bonus plan with a plan that is the
substantial economic equivalent of such bonus plan, or amends such bonus plan so
as to materially reduce Employee’s potential bonus at any given level of
economic performance of Employer, its Affiliates or its successor entity;

 

  (iii) Employer or any of its Affiliates materially reduces the aggregate
benefits and perquisites to Employee from those being provided immediately
before the Change in Control;

 

  (iv) Employer or any of its Affiliates requires Employee to change the
location of Employee’s job or office, so that Employee will be based at a
location more than 25 miles from the location of Employee’s job or office
immediately before the Change in Control; and

 

5



--------------------------------------------------------------------------------

  (v) Employer or any of its Affiliates reduces Employee’s responsibilities or
directs Employee to report to a person of lower rank or responsibilities than
the person to whom Employee reported immediately before the Change in Control;
or (vi) the successor to Employer or any of its Affiliates fails or refuses
expressly to assume in writing the obligations of Employer under this Agreement.

For purposes of this Agreement, a determination by Employee that Employee has
“Good Reason” shall be final and binding on Employer and Employee absent a
showing of bad faith on Employee’s part.

(i) “Separation Payment” – means a lump sum equal to (A) Employee’s Base Salary
for the remainder of the Term (but not less than 12 months) (as defined in
Section 7(a) of this Agreement, plus (B) the bonus that was paid to Employee
under Section 7(b) for the preceding bonus period (projected over 12 months if
the bonus was for less than a year), plus (C) any accrued but unpaid vacation
pay and unreimbursed expenses.

(g) “Trade Secrets” – means unpublished inventions or works of authorship, as
well as all information possessed by or developed by or for Employer or its
Affiliate, including without limitation any formula, pattern, compilation,
program device, method, technique, product, system, process, design, prototype,
procedure, computer programming or code that (i) derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by the public or other persons who can
obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable to maintain its secrecy.

(h) “Work of Authorship” – means any computer program, code or system as well as
any literary, pictorial, sculptural, graphic or audio visual work, whether
published or unpublished, and whether copyrightable or not, in whatever form and
jointly with others that (i) relates to any of Employer’s or its Affiliate’s
existing or potential products, practices, processes, formulations,
manufacturing, engineering, research, equipment, applications or other business
or technical activities or investigations; or (ii) relates to ideas, work or
investigations conceived or carried on by Employer or its Affiliate or by
Employee in connection with or because of performing services for Employer or
its Affiliate.

2. BASIC EMPLOYMENT AGREEMENT. Subject to the terms and pursuant to the
conditions hereinafter set forth, Employer hereby employs Employee during the
Term hereinafter specified to serve in a management or executive capacity, under
a title,

 

6



--------------------------------------------------------------------------------

and with such duties not inconsistent with those set forth in Section 3 of this
Agreement, as the same may be modified and/or assigned to Employee by Employer
from time to time; provided, however, that no change in Employee’s duties shall
be permitted if it would result in a material reduction in the level of
Employee’s duties as in effect prior to the change, it being understood, that
Employee shall only report directly to the Chief Operating Officer of WRL.

3. DUTIES OF EMPLOYEE. Employee shall serve as “President – Wynn Las Vegas and
Encore” and Employee shall perform such duties assigned to Employee by Employer
as are consistent with such position and title. Employee’s duties shall include,
but not be limited to: (i) the efficient and continuous operation of Employer;
(ii) the preparation of relevant budgets and allocation or relevant funds;
(iii) the selection and delegation of duties and responsibilities of
subordinates; (iv) the direction, review and oversight of all programs under
Employee’s supervision and (v) such other and further duties as may be assigned
by Employer to Employee from time to time, consistent with Employee’s position
and title. The foregoing notwithstanding, Employee shall devote such time to
Employer or its Affiliates as may be required by Employer, provided such duties
are not inconsistent with Employee’s primary duties to Employer hereunder.
Without Employee’s consent, Employee shall not be required to perform any duties
hereunder at any location other than the Wynn/Encore Resort premises in Las
Vegas, Nevada.

4. ACCEPTANCE OF EMPLOYMENT. Employee hereby accepts the employment set forth
hereunder, under the terms and pursuant to the conditions set forth in this
Agreement. Employee hereby covenants and agrees that, during the Term, Employee
will devote the whole of Employee’s normal and customary working time and
reasonable efforts to the performance of Employee’s duties under this Agreement
and that, except upon Employer’s prior express written authorization to that
effect, Employee shall not perform any services for any casino, hotel/casino or
other similar gaming or gambling operation not owned by Employer or any of
Employer’s Affiliates. Notwithstanding anything to the contrary contained
herein, Employee may (i) serve as a director of non-affiliated entities involved
in charitable, educational, religious, industry trade, public interest or public
service causes, and (ii) engage in passive investing and managing personal and
family investments so long as such activities do not detract from the
performance of Employee’s duties in any material respect and are not
inconsistent with Employer’s brand or corporate philosophy.

5. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall consist of five years commencing on the
Effective Date of this Agreement and terminating on the fifth Anniversary of the
Effective Date at which time the terms of this Agreement shall expire and shall
not apply to any continued employment of Employee by Employer, except for those
obligations under Paragraphs 9 and 10. Following the Term, unless the parties
enter into a new written contract of employment, (a) any continued employment of
Employee shall be at-will, and (b) the employment relationship may be terminated
at any time by either party, with or without cause or notice.

 

7



--------------------------------------------------------------------------------

Concurrent with Employee’s resignation from Employer or upon the termination of
Employee’s employment with Employer, Employee agrees to resign, and shall be
deemed to have resigned, all other positions (including but not limited to board
of director memberships) that Employee may have held immediately prior to
Employee’s resignation or termination.

6. SPECIAL TERMINATION PROVISIONS. Notwithstanding the provisions of Section 5,
this Agreement shall terminate upon the occurrence of any of the following
events:

(a) the death of Employee;

(b) the giving of written notice from Employer to Employee of the termination of
this Agreement upon the Complete Disability of Employee;

(c) the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause;

(d) the giving of written notice by Employer to Employee of the termination of
this Agreement following a disapproval of this Agreement or the denial,
suspension, limitation or revocation of Employee’s License (as defined in
Subsection 8(b) of this Agreement);

(e) the giving of written notice by Employer to Employee of the termination of
this Agreement without Cause, provided, however, that, within ten (10) calendar
days after such notice, Employer must tender the Separation Payment to Employee;

(f) the giving of written notice by Employee to Employer upon a material breach
of this Agreement by Employer, which material breach remains uncured for a
period of thirty (30) days after the giving of such notice, provided, however,
that, within ten (10) calendar days after the expiration of such cure period
without the cure having been effected, Employer must tender the Separation
Payment to Employee; or

(g) at Employee’s sole election in writing as provided in Section 17 of this
Agreement, after both a Change of Control and as a result of Good Reason,
provided, however, that, within ten (10) calendar days after the expiration of
such cure period without the cure having been effected, Employer must tender the
Separation Payment to Employee.

In the event of a termination of this Agreement pursuant to the provisions of
Section(s) 6(a), (b), (c) or (d), Employer shall not be required to make any
payments to Employee other than payment of Base Salary, vacation pay accrued but
unpaid through the termination date and the reimbursement of permitted expenses.
In the event of a termination of this Agreement pursuant to the provisions of
Section(s) 6(e), (f) or (g), Employer must tender the Separation Payment within
ten (10) days of such termination.

 

8



--------------------------------------------------------------------------------

7. COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee’s
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:

(a) Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of One Million Dollars ($1,000,000) per annum, payable in such weekly,
bi-weekly or semi-monthly installments as shall be convenient to Employer (the
“Base Salary”). Employee shall be subject to performance reviews and the Base
Salary may be increased but not decreased as a result of any such review. Such
Base Salary shall be exclusive of and in addition to any other benefits which
Employer, in its sole discretion, may make available to Employee, including, but
not limited to, any discretionary bonus, profit sharing plan, pension plan,
retirement plan, disability or life insurance plan, medical and/or
hospitalization plan, or any and all other benefit plans which may be in effect
during the Term.

(b) Bonus Compensation. Employee will be eligible to receive a bonus at such
times and in such amounts as the Compensation Committee of WRL or Employer, as
the case may be, may determine in their sole and exclusive discretion, until
such time as WRL or Employer, as applicable, may adopt a performance-based bonus
plan, and thereafter in accordance with such plan. Employer retains the
discretion to adopt, amend or terminate any bonus plan at any time.

(c) Employee Benefit Plans. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, executive
stock plan, pension plan, retirement plan, disability or life insurance plan,
medical and/or hospitalization plan, and any other benefit plan which may be
placed in effect by Employer or any of its Affiliates and generally available to
employees of Employer or any of its Affiliates during the Term. All issues as to
eligibility for specific benefits and payment of benefits shall be as set forth
in the applicable insurance policies or plan documents. Nothing in this
Agreement shall limit Employer’s or any of its Affiliates’ ability to exercise
the discretion provided to it under any employee benefit plan, or to adopt,
amend or terminate any benefit plan at any time.

(d) Expense Reimbursement. During the Term and provided the same are authorized
by Employer, Employer shall either pay directly or reimburse Employee for
Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding

 

9



--------------------------------------------------------------------------------

expense reimbursement, as the same may be modified from time to time. Such
reimbursable expenses shall include, but are not limited to, (i) reasonable
entertainment and promotional expenses, (ii) gift and travel expenses,
(iii) dues and expenses of membership in professional societies and fraternal
organization, and (iv) the like. Prior to such payment or reimbursement,
Employee shall provide Employer with sufficient detailed invoices of such
expenses as may be required by Employer’s policy.

(e) Vacations and Holidays. Commencing as of the Effective Date, Employee shall
be entitled to four weeks annual paid vacation and paid holidays in accordance
with Employer’s respective standard policies.

(f) Withholdings. All compensation provided to Employee by Employer under this
Section 7 shall be subject to applicable withholdings for federal, state or
local income or other taxes, Social Security Tax, Medicare Tax, State
Unemployment Insurance, State Disability Insurance, charitable contributions and
the like.

(g) Equity Grant. The Compensation Committee of WRL has approved the grant to
Employee, effective as of the Effective Date, of 25,000 shares of restricted
stock of WRL in accordance with WRL’s Stock Incentive Plan (the “Grant”). Such
Grant shall automatically vest, and the applicable restrictions on the subject
shares shall automatically lapse, on the date that is the fifth
(5th) Anniversary of the Effective Date; provided, however, that, in addition to
the Employer’s obligations relating to the Separation Payment, if Employee’s
employment is terminated pursuant to Section 6(e) or Section 6(f), then such
Grant shall automatically vest, and the applicable restrictions on the subject
shares shall automatically lapse, with respect to that portion of the Grant
equal to the greater of (x) 12,500 shares of such restricted stock and (y) the
number of shares of such restricted stock that would have been vested if such
shares had vested, and the applicable restrictions had lapsed, pro rata on a
monthly basis for the number of months during the Term that had elapsed prior to
such termination. For example, if Employee’s employment is terminated without
Cause in accordance with Section 6(e) or Section 6(f): (A) twenty-eight
(28) months after the Effective Date, then 12,500 shares of such restricted
stock shall automatically vest coincident with such termination and
(B) thirty-eight (38) months after the Effective Date, then 15,833 shares of
such restricted stock shall automatically vest coincident with such termination
(i.e. 63% of the 25,000 restricted shares subject to the Grant due to fact that
63% of the total 60 months had elapsed during the term).

8. LICENSING REQUIREMENTS.

(a) Employer and Employee hereby covenant and agree that this Agreement and/or
Employee’s employment may be subject to the approval

 

10



--------------------------------------------------------------------------------

of one or more gaming regulatory authorities (the “Authorities”) pursuant to the
provisions of the relevant gaming regulatory statutes (the “Gaming Acts”) and
the regulations promulgated thereunder (the “Gaming Regulations”). Employer and
Employee hereby covenant and agree to use their best efforts to obtain any and
all approvals required by the Gaming Acts and/or Gaming Regulations. In the
event that (i) an approval of this Agreement or Employee’s employment by the
Authorities is required for Employee to carry out Employee’s duties and
responsibilities set forth in Section 3 of this Agreement, (ii) Employer and
Employee have used their best efforts to obtain such approval, and (iii) this
Agreement or employee’s employment is not so approved by the Authorities, then
this Agreement shall immediately terminate, extinguishing any and all
obligations of Employer except for the payment of Base Salary, accrued and
unpaid vacation and expense reimbursement through the date of such termination.

(b) If applicable, Employer and Employee hereby covenant and agree that, in
order for Employee to discharge the duties required under this Agreement,
Employee must apply for or hold a license, registration, permit or other
approval (the “License”) as issued by the Authorities pursuant to the terms of
the relevant Gaming Act and as otherwise required by this Agreement. In the
event Employee fails to apply for and secure, or the Authorities refuse to issue
or renew Employee’s License, Employee, at Employer’s sole cost and expense,
shall promptly defend such action and shall take such reasonable steps as may be
required to either remove the objections or secure or reinstate the Authorities’
approval, respectively. The foregoing notwithstanding, if the Authorities’ final
refusal to renew or maintain Employee’s License arise as a result of any of the
events described in Subsection 1(c) of this Agreement, then Employer’s
obligations under this Section 8 also shall not be operative and Employee shall
promptly reimburse Employer upon demand for any expenses incurred by Employer
pursuant to this Section 8.

(c) Employer and Employee hereby covenant and agree that the provisions of this
Section 8 shall apply in the event Employee’s duties require that Employee also
be licensed by governmental agencies other than the Authorities.

9. CONFIDENTIALITY.

(a) Employee hereby warrants, covenants and agrees that Employee shall not
directly or indirectly use or disclose any Confidential Information, Trade
Secrets, or Works of Authorship, whether in written, verbal, electronic, or
model form, at any time or in any manner, except as required in the conduct of
Employer’s business or as expressly authorized by Employer in writing. Employee
shall take all necessary and available precautions to protect against the
unauthorized disclosure of Confidential

 

11



--------------------------------------------------------------------------------

Information, Trade Secrets, or Works of Authorship. Employee acknowledges and
agrees that such Confidential Information, Trade Secrets, or Works of Authorship
are the sole and exclusive property of Employer.

(b) Employee shall not remove from Employer’s premises any Confidential
Information, Trade Secrets, Works of Authorship, or any other documents
pertaining to Employer’s or its Affiliate’s business, unless expressly
authorized by Employer in writing. Furthermore, Employee specifically covenants
and agrees not to make any duplicates, copies, or reconstructions of such
materials and that, if any such duplicates, copies, or reconstructions are made,
they shall become the property of Employer or its Affiliate upon their creation.

(c) Upon termination of Employee’s employment with Employer for any reason,
Employee shall turn over to Employer the originals and all copies of any and all
papers, documents and things, including information stored for use in or with
computers and software, all files, Rolodex cards, phone books, notes, price
lists, customer contracts, bids, customer lists, notebooks, books, memoranda,
drawings, computer disks or drives, or other documents: (i) made, compiled by,
or delivered to Employee concerning any customer served by Employer or its
Affiliate or any product, apparatus, or process manufactured, used, developed or
investigated by Employer; (ii) containing any Confidential Information, Trade
Secret or Work of Authorship; or (iii) otherwise relating to Employee’s
performance of duties under this Agreement. Employee further acknowledges and
agrees that all such documents are the sole and exclusive property of Employer
or its Affiliate.

(d) Employee hereby warrants, covenants and agrees that Employee shall not
disclose to Employer, or any Affiliate, officer, director, employee or agent of
Employer, any proprietary or confidential information or property, including but
not limited to any trade secret, formula, pattern, compilation, program, device,
method, technique or process, which Employee is prohibited by contract, or
otherwise, to disclose to Employer (the “Restricted Information”). In the event
Employer requests Restricted Information from Employee, Employee shall advise
Employer that the information requested is Restricted Information and may not be
disclosed by Employee.

(e) The obligations of this Section 9 are continuing and shall survive the
termination of Employee’s employment with Employer for any reason.

(f) Notwithstanding anything to the contrary contained herein, following the
termination of this Agreement for any reason, the conscious

 

12



--------------------------------------------------------------------------------

awareness of any Confidential Information by the Employee without the actual
disclosure thereof, and Employee’s personal consideration of such information,
without the actual disclosure thereof, in connection with her pursuit or
evaluation of, involvement with or participation in, any project or activity
shall not constitute a breach of this Section 9 in any manner whatsoever.

10. RESTRICTIVE COVENANT/NO SOLICITATION.

(a) Employee hereby covenants and agrees that during the Term, or for such
period as Employer continues to employ or compensate Employee following the
Term, whichever is longer, Employee shall not, directly or indirectly, either as
a principal, agent, employee, employer, consultant, partner, member of a limited
liability company, shareholder of a closely held corporation, or shareholder in
excess of two percent (2%) of a publicly traded corporation, corporate officer
or director, manager, or in any other individual or representative capacity,
engage or otherwise participate in any manner or fashion in any business that is
in competition in any manner whatsoever with the principal business activity of
Employer or its Affiliates, in or about any market in which Employer or its
Affiliates currently operate or have announced, publicly or otherwise, a plan to
have hotel or gaming operations.

(b) Employee hereby further covenants and agrees that, during the Term and for a
period of one (1) year following the expiration of the Term, Employee shall not,
directly or indirectly, solicit or attempt to solicit for employment any
management level employee of Employer or its Affiliates with or on behalf of any
business that is in competition in any manner whatsoever with the principal
business activity of Employer or its Affiliates, in or about any market in which
Employer or its Affiliates operate have publicly announced, publicly or
otherwise, a plan to have hotel or gaming operations.

(c) Employee hereby further covenants and agrees that the restrictive covenants
contained in this Section 10 are reasonable as to duration, terms and
geographical area and that they protect the legitimate interests of Employer,
impose no undue hardship on Employee, and are not injurious to the public. In
the event that any of the restrictions and limitations contained in this
Section 10 are deemed to exceed the time, geographic or other limitations
permitted by Nevada law, the parties agree that a court of competent
jurisdiction shall revise any offending provisions so as to bring this
Section 10 within the maximum time, geographical or other limitations permitted
by Nevada law.

11. REMEDIES. Employee acknowledges that Employer has and will continue to
deliver, provide and expose Employee to certain knowledge, information,
practices, and procedures possessed or developed by or for Employer at a
considerable

 

13



--------------------------------------------------------------------------------

investment of time and expense, which are protected as confidential and which
are essential for carrying out Employer’s business in a highly competitive
market. Employee also acknowledges that Employee will be exposed to Confidential
Information, Trade Secrets, Works of Authorship, inventions and business
relationships possessed or developed by or for Employer or its Affiliates, and
that Employer or its Affiliates would be irreparably harmed if Employee were to
improperly use or disclose such items to competitors, potential competitors or
other parties. Employee further acknowledges that the protection of Employer’s
and its Affiliates’ customers and businesses is essential, and understands and
agrees that Employer’s and its Affiliates’ relationships with its customers and
its employees are special and unique and have required a considerable investment
of time and funds to develop, and that any loss of or damage to any such
relationship will result in irreparable harm. Consequently, Employee covenants
and agrees that any violation by Employee of Section 9 or 10 shall entitle
Employer to immediate injunctive relief in a court of competent jurisdiction.
Employee further agrees that no cause of action for recovery of materials or for
breach of any of Employee’s representations, warranties or covenants shall
accrue until Employer or its Affiliate has actual notice of such breach.

12. BEST EVIDENCE. This Agreement shall be executed in original and “Xerox” or
photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.

13. SUCCESSION. This Agreement shall be binding upon and inure to the benefit of
Employer and Employee and their respective successors and assigns.

14. ASSIGNMENT. Employee shall not assign this Agreement or delegate Employee’s
duties hereunder without the express written prior consent of Employer thereto.
Any purported assignment by Employee in violation of this Section 14 shall be
null and void and of no force or effect. Employer shall not assign this
Agreement or its duties hereunder without the express written prior consent of
Employee thereto; provided, however, that Employer shall have the right to
assign this Agreement to any successor to Employer’s business and assets in a
bona fide transaction. Any purported assignment by Employer in violation of this
Section 14 shall be null and void and of no force or effect.

15. AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.

16. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles.

17. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

 

TO EMPLOYER:    Wynn Las Vegas, LLC    3131 Las Vegas Boulevard South    Las
Vegas, Nevada 89109    Attn: General Counsel TO EMPLOYEE:    Marilyn Winn
Spiegel    9705 Winter Palace    Las Vegas, NV 89145

 

14



--------------------------------------------------------------------------------

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Section 17.

18. INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of paragraphs are for convenience
only and are not to be considered a part of this Agreement.

19. SEVERABILITY. In the event any one or more provisions of this Agreement is
declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.

20. WAIVER. None of the terms of this Agreement, or any term, right or remedy
hereunder, shall be deemed waived unless such waiver is in writing and signed by
the party to be charged therewith and in no event by reason of any failure to
assert or delay in asserting any such term, right or remedy or similar term,
right or remedy hereunder.

21. DISPUTE RESOLUTION. Except for a claim by either Employee or Employer for
injunctive relief where such would be otherwise authorized by law to enforce
Sections 9, 10 and/or 11 of this Agreement, any controversy or claim arising out
of or relating to this Agreement, the breach hereof, or Employee’s employment by
Employer, including without limitation any claim involving the interpretation or
application of this Agreement, or claims for wrongful termination,
discrimination, or other claims based upon statutory or common law, shall be
submitted to binding arbitration in accordance with the employment arbitration
rules then in effect of the American Arbitration (“AAA”), to the extent not
inconsistent with this Section as set forth below. This Section 21 applies to
any claim Employee might have against any officer, director, employee, or agent
of Employer or its Affiliate, and all successors and assigns of any of them.
These arbitration provisions shall survive the termination of Employee’s
employment with Employer and the expiration of the Agreement.

(a) Coverage of Arbitration Agreement: The promises by Employer and Employee to
arbitrate differences, rather than litigate them before courts or other bodies,
provide consideration for each other, in addition to other consideration
provided under the Agreement. The parties contemplate by this Section 21
arbitration of all clams against each of them

 

15



--------------------------------------------------------------------------------

to the fullest extent permitted by law except as specifically excluded by this
Agreement. Only claims that are justiciable or arguably justiciable under
applicable federal, state or local law are covered by this Section, and include,
without limitation, any and all alleged violations of any federal, state or
local law whether common law, statutory, arising under regulation or ordinance,
or any other law, brought by any current or former employee. Such claims may
include, but are not limited to, claims for: wages or other compensation; breach
of contract; torts; work-related injury claims not covered under workers’
compensation laws; wrongful discharge; and any and all unlawful employment
discrimination and/or harassment claims. This Section 21 excludes claims under
state workers’ compensation or unemployment compensation statutes; claims
pertaining to any of Employer’s employee welfare, insurance, benefit, and
pension plans, with respect to which are applicable the filing and appeal
procedures of such plans shall apply to any denial of benefits; and claims for
injunctive or equitable relief for violations of non-competition and/or
confidentiality agreements in Sections 9, 10 and 11.

(b) Waiver of Rights to Pursue Claims in Court and to Jury Trial: This
Section 21 does not in any manner waive any rights or remedies available under
applicable statutes or common law, but does waive Employer’s and Employee’s
rights to pursue those rights and remedies in a judicial forum and waive any
right to trial by jury of any claims covered by this Section 21(a). By signing
this Agreement, the parties voluntarily agree to arbitrate any covered claims
against each other. In the event of any administrative or judicial action by any
agency or third party to adjudicate, on behalf of Employee, a claim subject to
arbitration, Employee hereby waives the right to participate in any monetary or
other recovery obtained by such agency or third party in any such action, and
Employee’s sole remedy with respect to any such claim will be any award decreed
by an arbitrator pursuant to the provisions of this Agreement.

(c) Initiation of Arbitration: To commence arbitration of a claim subject to
this Section 21, the aggrieved party must, within the time frame provided in
Section 21(d) below, make written demand for arbitration and provide written
notice of that demand to the other party. If a claim is brought by Employee
against Employer, such notice shall be given to Employer’s Legal Department.
Such written notice must identify and describe the nature of the claim, the
supporting facts, and the relief or remedy sought. In the event that either
party files an action in any court to pursue any of the claims covered by this
Section 21, the complaint, petition or other initial pleading commencing such
court action shall be considered the demand for arbitration. In such event, the
other party may move that court to compel arbitration.

 

16



--------------------------------------------------------------------------------

(d) Time Limit to Initiate Arbitration: To ensure timely resolution of disputes,
Employee and Employer must initiate arbitration within the statute of
limitations (deadline for filing) provided by applicable law pertaining to the
claim, or six (6) months following the discovery of such claim by the parties
hereto, whichever is shorter, except that the statute of limitations imposed by
relevant law will solely apply in circumstances where such statute of
limitations cannot legally be shortened by private agreement. The failure to
initiate arbitration within this time limit will bar any such claim. The parties
understand that Employer and Employee are waiving any longer statutes of
limitations that would otherwise apply, and any aggrieved party is encouraged to
give written notice of any claim as soon as possible after the event(s) in
dispute so that arbitration of any differences may take place promptly.

(e) Arbitrator Selection: The parties contemplate that, except as specifically
set forth in this Section 21, selection of three (3) arbitrators shall take
place pursuant to the then-current rules of the AAA applicable to employment
disputes. The arbitrators must be either retired judges or attorneys experienced
in employment law. The parties will select three (3) arbitrators from among a
list of qualified neutral arbitrators provided by AAA. If the parties are unable
to agree on the arbitrators, the parties will select arbitrators by
alternatively striking names from a list of qualified arbitrators provided by
AAA. AAA will flip a coin to determine which party has the final strike (that
is, when the list has been narrowed by striking to four arbitrators). The
remaining named arbitrator will be selected.

(f) Arbitration Rights and Procedures: Employee may be represented by an
attorney of his/her choice at his/her own expense. Any arbitration hearing or
proceeding will take place in private, not open to the public, in Clark County,
Nevada. The arbitrators shall apply the substantive law (and the law of
remedies, if applicable) of Nevada (without regard to its choice of law
provisions) and/or federal law when applicable. The arbitrators are without
power or jurisdiction to apply any different substantive law or law of remedies
or to modify any term or condition of this Agreement. The arbitrators will have
no power or authority to award non-economic damages or punitive damages except
where such relief is specifically authorized by an applicable federal, state or
local statute or ordinance, or common law. In such a situation, the arbitrators
shall specify in the award the specific statute or other basis under which such
relief is granted. The applicable law with respect to privilege, including
attorney-client privilege, work product, and offers to compromise must be
followed. The parties will have the right to conduct reasonable discovery,
including written and oral (deposition) discovery and to subpoena and/or request
copies of records, documents and other relevant discoverable information
consistent with the procedural rules of AAA. The arbitrators will decide
disputes regarding the scope of discovery and will have

 

17



--------------------------------------------------------------------------------

authority to regulate the conduct of any hearing. The arbitrators will have the
right to entertain a motion or request to dismiss, for summary judgment, or for
other summary disposition. The parties will exchange witness lists at least 30
days prior to the hearing. The arbitrators will have subpoena power so that
either Employee or Employer may summon witnesses. The arbitrators will use the
Federal Rules of Evidence in connection with the admission of all evidence at
the hearing. Both parties shall have the right to file post-hearing briefs. Any
party, at its own expense, may arrange for and pay the cost of a court reporter
to provide a stenographic record of the proceedings.

(g) Arbitrators’ Award: The decision of two (2) out of three (3) of the
arbitrators shall be binding and the arbitrators will issue a written decision
containing the specific issues raised by the parties, the specific findings of
fact, and the specific conclusions of law. The award will be rendered promptly,
typically within 30 days after conclusion of the arbitration hearing, or after
the submission of post-hearing briefs if requested. The arbitrator shall have no
power or authority to award any relief or remedy in excess of what a court could
grant under applicable law. The arbitrators’ decision shall be final and binding
on both parties. Judgment upon an award rendered by the arbitrators may be
entered in any court having competent jurisdiction.

(h) Fees and Expenses: Unless the law requires otherwise for a particular claim
or claims, the party demanding arbitration bears the responsibility for payment
of the fee to file with AAA and the fees and expenses of the arbitrators shall
be allocated by AAA under its rules and procedures. Employee and Employer shall
each pay his/her/its own expenses for presentation of their cases, including but
not limited to attorney’s fees, costs, and fees for witnesses, photocopying and
other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, the arbitrators may
award reasonable attorney’s fees and/or costs to the prevailing party, applying
the same standards a court would apply under the law applicable to the claim.

22. PAROL. This Agreement constitutes the entire agreement between Employer and
Employee, and supersedes any prior understandings, agreements, undertakings or
severance policies or plans by and between Employer or its Affiliates, on the
one side, and Employee, on the other side, with respect to its subject matter or
Employee’s employment with Employer or its Affiliates. As of the Effective Date,
this Agreement supersedes and replaces any and all prior employment agreements,
change in control agreements and severance plans or agreements, whether written
or oral, by and between Employee, on the one side, and Employer or any of
Employer’s Affiliates, on the other side, or under which Employee is a
participant. From and after the Effective Date, Employee shall be employed by
Employer under the terms and pursuant to the conditions set forth in this
Agreement.

 

18



--------------------------------------------------------------------------------

23. REVIEW BY PARTIES AND THEIR LEGAL COUNSEL. The parties represent that they
have read this Agreement and acknowledge that they have discussed its contents
with their respective legal counsel or have been afforded the opportunity to
avail themselves of the opportunity to the extent they each wished to do so.

24. COMPLIANCE WITH IRC SECTION 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Employee’s termination of employment with
Employer, Employee is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then Employer will
defer the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Employee) until the date that is six months following Employee’s termination
of employment with Employer (or the earliest date as is permitted under
Section 409A of the Code without any accelerated or additional tax) and (ii) if
any other payments of money or other benefits due to Employee hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by Employer, that is reasonably expected not
to cause such an accelerated or additional tax. For purposes of Section 409A of
the Code, each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of the Section 409A of the Code, and
references herein to Employee’s “termination of employment” shall refer to
Employee’s separation from service with Employer within the meaning of
Section 409A. To the extent any reimbursements or in-kind benefits due to
Employee under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to Employee in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

  WYNN LAS VEGAS, LLC       EMPLOYEE By:  

/s/ Marc D. Schorr

     

/s/ Marilyn Winn Spiegel

  Marc D. Schorr       Marilyn Winn Spiegel

 

19